Exhibit 10.2

 



Amendment No. 1 to Letter Agreement (SPA)

Dated as of July 1, 2020

Reference is made to (i) that Share Purchase Agreement, dated as of January 9,
2020 (the “SPA”), between Bonus BioGroup Ltd. (the “Company” or “BBG”) and Wize
Pharma Inc. (the “Investor” or "Wize"), and (ii) that Side Letter, dated June
16, 2020 (the “HCW Amended Letter”; capitalized terms not otherwise defined
herein shall have the meaning ascribed thereto in the HCW Amended Letter),
between H.C. Wainwright & Co., LLC (“Wainwright” or “HCW”) and Wize, (iii) that
letter agreement (SPA), dated June 24, 2020, between BBG and Wize (the “Letter
Agreement”), and (iv) that waiver letter, dated June 30, 2020 by and among BBG,
Wize and the BBG shareholders signatory thereto (the “Waiver Letter”). By
signing this Amendment No. 1 to the Letter Agreement (SPA) (this “Amendment”),
the undersigned hereby confirm and agree with the following matters:

Whereas, BBG and Wize have entered into the Letter Agreement; and

Whereas, BBG and Wize agree to revise the terms of the Letter Agreement.

Now, Therefore, BBG and Wize acknowledge, stipulate and agree, as follows:

1.The words “June 28, 2020” in Section 3 of the Letter Agreement shall be
replaced by the words “July 31, 2020”.

2.All remaining terms and conditions of the Letter Agreement which have not been
specifically amended by the provisions of this Amendment, shall remain in full
force and effect.

3.Notwithstanding anything to the contrary hereunder, and without derogating
from any of its other rights and remedies for breach under the Letter Agreement
(as amended), the Investor may terminate this Amendment immediately if the
Shareholders (as defined in the Waiver Letter) have not deposited at least
4,550,000 freely tradable Shares (as defined in the Waiver Letter) with the Wize
Trustee (as defined in the Waiver Letter) pursuant to the Wize Trust Agreement
(as defined in the Waiver Letter) until July 31, 2020.

[signature page follows]

 





 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this letter agreement by
their duly authorized officers as of the date first written.

 

        Bonus BioGroup Ltd.               /s/ Yossi Rauch   /s/Shai Meretzki  
By: Yossi Rauch   By: Shai Meretzki   Title: Executive Chairman   Title: CEO and
Director  







 



        Wize Pharma Inc.               /s/ Noam Danenberg   /s/ Or Eisenberg  
By: Noam Danenberg   By: Or Eisenberg   Title: CEO   Title: CFO & COO  



 















 

 